Transportation charges; Interstate Commerce Commission. Plaintiff entitled to recover. Opinion 133 C. Cls. 160; reversed by the Supreme Court, 352 U. S. 949.
In this case, on the mandate of the Supreme Court, the following order was entered:
ORDER
This case comes before the court on decision and remand of the Supreme Court, that court having on December 17,1956, entered an order reversing the judgment entered in this court on March 14, 1956, and remanding this case to this court for further proceedings in conformity with its decision in United States v. The Western Pacific Railroad Co., et al., No. 18, Oct. 1956 Term, decided Dec. 3, 1956.
The judgment of March 14,1956, had been entered in this court pursuant to the opinion rendered on November 8, 1955, 133 C. Cls. 160.
It is ordered this sixth day of February, 1957, that in conformity with decision and remand of the Supreme Court filed in this court on January 25, 1957, the judgment heretofore entered be and the same is vacated and withdrawn.
It is further ordered that further proceedings be and the same are suspended pending a determination by the Interstate Commerce Commission as to the proper tariff rates to be applied to the shipments involved in this suit, and the making of such further findings or report as the Commissioner may deem necessary and advisable, and
It is further ordered that a certified copy of this order together with copies of the petition and answer be filed in the proceedings to be instituted before the Interstate *923Commerce Commission, which proceedings are to be commenced by the defendant within 60 days of this date.
By the Court.
Marvin Jones,

Chief Judge.